I am now strongly inclined to the opinion, though I do not dissent, that the facts of this case show title in Cooley by reason of assignments by contract from Brown to Burton-Lingo Company and from the latter to the Guaranty Trust  Banking Company of the original Brown notes and mechanic's lien, and last, by judicial sale by the receiver to him, made, under order of the court and duly confirmed, and cannot be collaterally attacked. Guaranty State Bank  Trust Co. v. Thompson,195 S.W. 960. That the equitable doctrine of subrogation in its true sense does not apply, *Page 649 
but that when the court, through its receiver, sold the Mark Miller note ($5,627.25) sued upon, as one of the assets of the bank, and it containing the original Brown obligation, Cooley succeeded to all the rights of the bank, and when, in the instant case, the judgment in No. 7388 was set aside and all muniments of title executed under the Mark Miller bank agreements were set aside, it left the original suit pending with the right of the bank to proceed, had it not parted with its title through the sale to Cooley. Having done so, Cooley is now in the position of the bank and is entitled to judgment for the whole of the debt and to foreclose the Brown mechanic's lien upon the homestead.